Citation Nr: 1221396	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  05-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a fungal infection of the feet (claimed as jungle rot and identified  as tinea pedis).

4.  Entitlement to service connection for skin rash affecting the face and body, identified as eczema, including as due to undiagnosed illness.  

5.  Entitlement to service connection for a sinus disability, including due to undiagnosed illness.

6.  Entitlement to service connection for a headaches disability, including due to undiagnosed illness.

7.  Entitlement to service connection for a memory loss disability, including due to undiagnosed illness.

8.  Entitlement to service connection for joint aches (also described as fibromyalgia), including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971 and from November 1990 to May 1991.  During his periods of active duty, he served in the Republic of Vietnam during the Vietnam War from July 1970 to July 1971, and in Southwest Asia during Operation Desert Shield/Storm from January to April 1991.  The Veteran also had Mississippi Army National Guard service from 1973 until 2003, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from September 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran and his wife then testified at a formal Decision Review Officer hearing at the RO in April 2006.  A transcript of the hearing is associated with the claims file.  

The case came before the Board in May 2009 at which time the Board denied service connection claims for:  a cardiovascular disorder, specifically claimed as irregular heart beat; a sinus disorder; a skin rashes of the face and body; headaches due to undiagnosed illness; memory loss due to undiagnosed illness; and for joint aches (also described as fibromyalgia), to include as due to undiagnosed illness; and remanded service connection claims for hypertension, bilateral hearing loss, a skin condition claimed as jungle rot of the feet, and for a disorder of the lumbar spine, for additional development.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).  A CAVC Order granted a December 2009 Joint Motion for Partial Remand (JMR), by the Veteran and the VA Secretary ("the parties").  The JMR vacated the Board's May 2009 denials of the service-connection claims for a cardiovascular disorder, a sinus disorder, a skin condition (claimed as rashes of the face and body), headaches, memory loss, and joint aches; and remanded it for further development and readjudication.  The JMR noted that the Veteran's Army National Guard records dated from 1973 until April 2003 should be sought for the record.  

In April 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration consistent with the JMR.  In March 2012, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims and returned the file to the Board for further appellate review.  

Also, in an August 2011 rating decision, on remand, the AMC granted the service-connection claim for a heart disability, and assigned an initial 30 percent rating, effective December 30, 2003.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  In a March 2012 rating decision, on remand, the AMC granted the service-connection claim for bilateral hearing loss, and assigned an initial 20 percent rating, effective December 29, 2003.  Id.

The issues of entitlement to service connection for hypertension, low back disability, skin rashes of the face and body, sinus disability, headaches, memory loss, and joint aches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

1.  The Veteran likely has had continuous skin problems of the feet since military service. 


CONCLUSION OF LAW

A skin disability, claimed as jungle rot of the feet, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for a skin disability, claimed as jungle rot of the feet, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends he developed athlete's foot while serving on active duty in Vietnam, but the condition never truly resolved, with continued problems of flaking skin.  For the reasons set forth below, the Board finds that the evidence supports his claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board acknowledges the Veteran presently has tinea pedis, a fungal infection of the feet.  Indeed, the Board has taken note of the Veteran's complaints of flaking skin of the feet, as well as the recent VA examiners that diagnosed him with tinea pedis, noting that his service treatment records previously referred to this foot skin disability as pes pedis.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Regarding direct service-incurrence, the Board acknowledges that a review of his service treatment records show at least some indication of in-service incurrence of a skin disability, coincident with the circumstances of his service.  A May 1991 separation examination report shows the Veteran complained at that time that he had skin rash, skin infection or sores.  Objectively, the May 1991 separation examiner assessed, "pes pedis - resolved."

However, it appears that the only medical opinions on etiology to service were not complete, especially due to failure to consider his competent lay statements asserting continuity of symptomatology of his skin disability of the feet.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board acknowledges that the November 2011 and February 2012 VA examiners provided medical opinions discounting the notion that his current skin disability, diagnosed by the examiners as tinea pedis, is etiologically linked to service.  Instead, these examiners observed that a reference to "pes pedis" on service treatment records actually referred to tinea pedis.  In turn, the examiners emphasized that his tinea pedis was documented on an in-service examination in May 1991, but had resolved during service.  

The November 2011 and February 2012 VA examiners' medical negative opinions are acknowledged.  But the Board also finds that the examiners' opinions did not adequately consider the Veteran's competent lay statements of a chronic skin disability since active duty service in Vietnam, to include the likelihood that these complaints represented an underlying symptom of his presently diagnosed tinea pedis.  

In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  In this regard, the Board points out that the record suggests continuity of skin disability symptomatology since active duty service in Vietnam, as reported by the Veteran at the February 2012 examination.  

Here, the Veteran is competent to report symptoms of persistent symptoms of flaking skin, etc. since service, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The Board also finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Especially in the absence of any contravening evidence, the Board also finds the Veteran has credibly testified to continuity of skin disability symptoms of the feet since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  These competent and credible lay statements are highly probative evidence of continuity of symptomatology of a chronic skin disability.  

The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for a skin disability.

ORDER

Service connection for a skin disability, claimed as jungle rot of the feet, is granted.


REMAND

Concerning the remaining claims, another remand is required to ensure compliance with the Board's prior remand directives (issued in April 2010), in turn attempting to comply with the December 2009 JMR.  The JMR noted that the duty to assist was not fulfilled because VA had not obtained the Veteran's Army National Guard records dated from 1973 until April 2003.  The JMR referenced information on file which reflected that upon separation from the Army National Guard, the Veteran was assigned to the "USAR Control Group" (Retired Reserve) in St. Louis, Missouri.  

In this regard, the Board remanded this case in April 2010 for the RO/AOJ to obtain the Veteran's Army National Guard (ARNG) records dating from approximately 1973 to 2003.  The Board's remand directive #1 specified that the RO/AOJ should "contact any and all appropriate sources..."  

On remand, there have been negative responses to the RO's requests for ARNG records from the National Personnel Records Center (NPRC), the Records Management Center (RMC) and the Alabama Army National Guard.  

The RO also sent a request for records to Mississippi State Adjutants General in April 2010.  The Board acknowledges there are some Mississippi ARNG service treatment records and service personnel records, which appear to have been associated with the claims file subsequent to the April 2010.  From these, it is clear that that the Veteran served his entire ARNG career in the Mississippi ARNG, from 1973 to 2003, with repeated periods of both ACDUTRA and INACDUTRA, as indicated by his retirement points history.  But it is  unclear whether the Mississippi ARNG sent these records to the RO or if the Veteran submitted these records.  There is no associated letter from the Mississippi State Adjutants General or Mississippi ARNG indicating such organizations sent these records, and there is otherwise no documentation from the Agency of Original Jurisdiction describing the origin or commenting on the adequacy of completeness of the records received.

Regardless, these Mississippi ARNG records may still be incomplete.  The records on file appear sparse and sporadic, given his 30 years of ARNG service.  Despite one attempt at contacting the Mississippi State Adjutants General in April 2010, there appear to have been no other attempts to obtain other potentially outstanding Mississippi ARNG records.  The March 2012 supplemental statement of the case (SSOC) makes no reference to a positive or negative response from the Mississippi ARNG office.  

The Board concludes that the Mississippi ARNG records on file might be incomplete, such that there could be potentially outstanding Mississippi ARNG records.  

On remand, it appears there has been non-compliance with the Board's April 2010 directive to obtain Army National Guard records from any and all appropriate sources, because the record indicates there may still be outstanding Mississippi ARNG service records.  These records, if extant, may indicate that the claims remaining on appeal are disorders that are related to service.  The failure to ensure that all reasonable efforts have been made to collect all relevant records, as is apparent in this case, amounts to a violation of the principles of Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to contact all appropriate offices that might hold his Mississippi Army National Guard records, such as the Mississippi Army National Guard, Mississippi State Adjutants General, etc.  

2.  Efforts to obtain the records should continue until they are procured, unless it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  In such event, notation to this effect should be made part of the record.  In conjunction with requesting these records, the RO should also attempt to obtain verification of the Veteran's ACDUTRA and INACDUTRA dates.

3.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

4.  At the RO's discretion, complete any additional development deemed necessary, including arranging for further examinations and medical opinions for the respective disabilities.

5.  Then readjudicate the remaining claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


